Citation Nr: 9914037	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on February 
22, 1999, before Jeff Martin, who is a member of the Board 
and was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board also notes that the veteran's March 1998 
application included a claim for a total and permanent 
disability rating for pension purposes.  This issue has not 
been developed by the RO and is referred to the RO for 
appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  On his March 1998 application for benefits and again 
at his February 1999 video hearing with a member of the 
Board, the veteran identified treatment records pertinent to 
his claim which have not been associated with the claims 
file.  The veteran also averred that several of the doctors 
in question placed the onset of his hepatitis C 15 to 20 
years prior to their initial treatment in 1997.  
Specifically, the veteran's identified treatment records 
include: the VA medical center in Memphis, Tennessee since 
1997; the Delta Regional Medical Center, 1400 East Union, 
Greenville, Mississippi in March 1997; the Kings Daughter 
Hospital, 300 South Washington, Greenville, Mississippi in 
August 1997; Delta Health Center, Inc., 702 Martin Luther 
King, Mount Bayou, Mississippi, 38762, since October 1996; 
Dr. Mikhail Shah, 1502 South Colorado Street, Greenville, 
Mississippi, 38703, since March 1997; and by Dr. Accord at 
the University of Mississippi Medical Center, Jackson, 
Mississippi, since March 1997.  The veteran also testified 
that Drs. Shah and Accord informed him that his disease 
process began 10 to 15 years ago.  

In light of the fact that none of these records have been 
associated with the claims file, that they may be probative 
to the veteran's claim, and to ensure that the record is 
complete with regard to evidence of which the VA has been 
given notice, the Board remands this case so that these 
records can be obtained by either the veteran or the RO.  If 
the veteran wishes the RO to obtain these records he should 
clarify the addresses and dates of treatment, and provide 
authorizations for the release of the private medical 
records.  

Further, the Board notes that the veteran is receiving Social 
Security Administration (SSA) disability benefits.  There is 
no indication in the record that his SSA records were 
requested or associated with the claims folder.  The Board 
finds that such records may be probative to the veteran's 
pending claim, and accordingly the RO should request the 
veteran's SSA records and associate them with the veteran's 
claims folder for consideration.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 369-72 (1992); 38 U.S.C.A. § 5103(a) (West 
1991).

During his February 1999 hearing the veteran also testified 
that he believes that his current hepatitis C had its onset 
in 1977 when he was treated for hepatitis in connection with 
a venereal disease.  He testified that the doctor informed 
him that it was hepatitis, but did not identify what type.  
The veteran's service medical records for this period have 
been requested from the National Personnel Records Center 
(NPRC) in St. Louis.  The records received from NPRC did not 
include service medial records prior to November 1979.  
Because the veteran is asserting that his onset was in 1977, 
prior to November 1979, the RO should make another attempt to 
obtain the veteran' service medical records from the NPRC.  

Finally, upon completion of the above, the RO should forward 
the veteran's claims file to a VA examiner familiar with 
infectious diseases and have the examiner review the claims 
file and express an opinion as to the date of onset and 
etiology of the veteran's hepatitis C.  The examiner should 
be asked to specifically address the veteran's assertion that 
his hepatitis C began in 1977 when he contracted a venereal 
disease and whether the medical evidence indicates that the 
disease process manifested 10 to 15 years prior to 1997.  No 
examination is required unless the examiner deems it 
necessary.  Additionally, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court of Appeals for 
Veterans Claims.  For that reason, to ensure due process, the 
case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the veteran should submit 
the treatment records for the Delta 
Regional Medical Center, 1400 East Union, 
Greenville, Mississippi in March 1997; 
the Kings Daughter Hospital, 300 South 
Washington, Greenville, Mississippi in 
August 1997; Delta Health Center, Inc., 
702 Martin Luther King, Mount Bayou, 
Mississippi, 38762, since October 1996; 
Dr. Mikhail Shah, 1502 South Colorado 
Street, Greenville, Mississippi, 38703, 
since March 1997; and Dr. Accord at the 
University of Mississippi Medical Center, 
Jackson, Mississippi, since March 1997.  
He should also submit statements by Drs. 
Shah and Accord which confirm that they 
believe his disease process began 10 to 
15 years ago.  In the event that the 
veteran desires the RO to obtain this 
information, the veteran should provide 
the RO with signed authorizations for the 
release of private medical records.

2.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

3.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Memphis, 
Tennessee, from January 1997.

4.  The RO should also make another 
attempt to obtain the veteran's service 
medical records for the period from July 
1977 to January 1980 from the National 
Personnel Records Center in St. Louis, 
Missouri.

5.  Upon completion of the above, and 
even if no records are obtained, the RO 
should forward the claims file to a VA 
examiner familiar with infectious 
diseases.  The examiner should be 
specifically requested to provide 
opinions as to the approximate date of 
onset of the veteran's hepatitis C and 
whether his hepatitis C is etiologically 
related to the veteran's active service.  
The examiner should be asked to 
specifically address the veteran's 
assertion that his hepatitis C began in 
1977 when he contracted a venereal 
disease and whether the medical evidence 
indicates that the disease process 
manifested 10 to 15 years prior to 1997.  
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  No examination is 
required unless the examiner deems it 
necessary.   

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


